DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomiyoshi (PG Pub 201200256519) and in view of Goel (PG Pub 20100327695).
Considering claim 1, Tomiyoshi (Figure 1B) teaches an ultrasonic transducer comprising: a layer (16 + paragraph 0020); a first electrode (17 + paragraph 0020) that is positioned in a front side of the piezoelectric layer and extends along a first direction; a second electrode (13 + paragraph 0020) that is positioned in a back side of the 
However, Tomiyoshi does not teach wherein the layer is a piezoelectric layer.
Goel (Figures 2A) teaches wherein the layer is a piezoelectric layer (204 + paragraph 0036).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a piezoelectric layer into Tomiyoshi’s device for the benefit of being able to oscillate and vibrate the device.
Considering claim 2, Tomiyoshi (Figure 1B) teaches wherein each of the first electrode and the second electrode has the width of the overlap portion and the width of 
Considering claim 4, Tomiyoshi (Figure 1B) teaches wherein a contour of the cavity is circular (15 + paragraph 0020 since the cell 2 is circular the cavity which is part of the cell 2 would also be circular).  
Considering claim 5, Tomiyoshi (Figure 1B) teaches wherein a contour of the overlap portion and a contour of the cavity are substantially in similar shapes (see Figures 1A-1B).  
Considering claim 6, Tomiyoshi (Figures 1A-1B) teaches wherein a contour of the overlap portion and a contour of the cavity do not overlap each other (the overlap portion contour is a smaller diameter than that of the cavity 15 so therefore they do not overlap).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomiyoshi (PG Pub 201200256519), in view of Goel (PG Pub 20100327695) and in view of Adachi (PG Pub 20090001853).
Considering claim 7, Tomiyoshi in view of Goel teaches a plurality of the ultrasonic transducers as described above.
However, Tomiyoshi in view of Goel does not teach an ultrasonic probe.
Adachi (Figure 2) teaches an ultrasonic probe (24 + paragraph 0100).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include an ultrasonic probe into Tomiyoshi’s device for the benefit of receiving ultrasound reflected in the body cavities in order to convert the received ultrasound into electric signals.
Considering claim 8, Adachi (Figure 7) teaches wherein the plurality of ultrasonic transducers are connected in parallel by wiring of the first electrode (10 + 64 + paragraphs 0134-0135) and wiring of the second electrode (8 + paragraphs 0134-0135).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomiyoshi (PG Pub 201200256519), in view of Goel (PG Pub 20100327695) and in view of Rosenberg (PG Pub 20130123629).
Considering claim 9, Tomiyoshi in view of Goel teaches the ultrasonic probe with a first and second electrode.
However, Tomiyoshi in view of Goel does not teach wherein a first electrode and a wiring pattern of the second electrode intersect with each other in a mesh pattern or in a stripe pattern when viewed from the front side of the piezoelectric layer.
Rosenberg teaches wherein a first electrode and a wiring pattern of the second electrode intersect with each other in a mesh pattern or in a stripe pattern when viewed from the front side of the piezoelectric layer (paragraph 0078).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a first electrode and a wiring pattern of the second electrode intersect with each other in a mesh pattern or in a stripe pattern when viewed from the front side of the piezoelectric layer into Tomiyoshi’s device for the benefit of obvious design choice and acoustically matching the transducer at separate locations.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomiyoshi (PG Pub 201200256519), in view of Goel (PG Pub 20100327695) and in view of Sumanaweera (US PN 6,503,204).
Considering claim 10, Adachi teaches the ultrasonic probe as described above.
However, Tomiyoshi in view of Goel does not teach wherein the plurality of ultrasonic transducers are arranged in a triangular lattice pattern.
Sumanaweera teaches wherein the plurality of ultrasonic transducers are arranged in a triangular lattice pattern (col. 4 lines 15-20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the plurality of ultrasonic transducers are arranged in a triangular lattice pattern into Tomiyoshi’s device for the benefit of reducing the energy lost in lateral modes of resonance.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomiyoshi (PG Pub 201200256519).
Considering claim 14, Tomiyoshi teaches wherein the diameters of the overlap portions of the first and second electrodes except for wherein each about 60% of a diameter of cavity.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have the diameters of the overlap portions of the first and second electrodes are each about 60% of a diameter of cavity, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205, USPQ 215 (CCPA 1980).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomiyoshi (PG Pub 201200256519).  
Considering claim 11, Tomiyoshi (Figures 1A-1B) teaches an ultrasonic transducer comprising: a layer (16 + paragraph 0020); a first electrode (17 + paragraph 0020) that is positioned in a front side of the piezoelectric layer and extends along a first direction; a second electrode (13 + paragraph 0020) that is positioned in a back side of the piezoelectric layer and extends along a second direction intersecting with the first direction; a base layer (12 + paragraph 0020) that is positioned in a back side of the second electrode; a substrate (11 + paragraph 0020) that is positioned in a back side of the base layer, wherein each of the first electrode (17 + paragraph 0020) and the second electrode (13 + paragraph 0020) includes an overlap portion where the first electrode and the second electrode overlap each other when viewed from the front side of the piezoelectric layer (see Figure 1B), the substrate is provided with a cavity (15 + paragraph 0020) corresponding in position to the overlap portions of the first electrode and the second electrode when viewed from the front side of the piezoelectric layer (2 +17 + 13 + paragraphs 0019-0020 + inherent electrodes 17 and 17 are circular since the cell 2 is circular and therefore it would have a contour of the overlap portion is circular).
Considering claim 12, Tomiyoshi (Figures 1A-1B) teaches wherein the cavity is circular (15 + paragraph 0020 + inherent the cavity is circular since the cell 2 is circular).
Considering claim 13, Tomiyoshi (Figures 1A-1B) teaches wherein a diameter of the cavity is larger than diameters of each of the overlap portions (the overlap portion 
Considering claim 15, Tomiyoshi (Figures 1A-1B) teaches wherein the overlap portions of each of the first electrode (17) and the second electrodes (13 + paragraph 0020) are disposed within a periphery of the cavity (15 + paragraph 0020) when viewed from the front side of the piezoelectric layer.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 04 January 2021, with respect to the rejection(s) of claim(s) 1 under Adachi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tomiyoshi and in view of Goel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837